DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunkleberger U.S. Patent 4,218,532 (the ‘532 reference, of record and cited in the corresponding PCT application).
The reference discloses in Figs. 1-7, col. 4, lines 15-35, and other text a method as claimed.
Referring to claim 1, the ‘532 reference discloses a method comprising: 
providing a dielectric substrate (10, Figs. 1-7, note that although not explicitly disclosed, the substrate 10 is a dielectric substrate for superconductor film 20 (col. 6, lines 5-15) to function); 
forming a first resist layer (12) on the dielectric substrate; 
forming a second resist layer (protective layer 14) on the first resist layer; and 
forming a third resist layer (16) on the second resist layer, 
wherein the first resist layer (12) comprises a first opening (19”) extending through a thickness of the first resist layer (12), the second resist layer (14) comprises a second opening (19’) aligned (col. 4, line 33: “the first layer 12 is patterned to form openings 19" substantially aligned with those in the protective second layer 14 ”) over the first opening (19”) and extending through a thickness of the second resist layer (14), and the third resist layer (16) comprises a third opening (19) aligned (col. 4, line 28: “the protective second layer 14 is then patterned (e.g., by etching) to form openings 19' therein which extend to the first layer 12, and which are substantially aligned with the openings in the third layer”) over the second opening (19’) and extending through a thickness of the third resist layer (16).

4.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eldridge U.S. Patent Application Publication 2003/0049951 A1 (the ‘951).
The reference discloses in Fig. 1A, paragraph [0097] and other text a method as claimed.
Referring to claim 1, the ‘951 reference discloses a method comprising: 
providing a dielectric substrate (ceramic substrate 102, para [95]); 
forming a first resist layer (masking layer 104) on the dielectric substrate; 
forming a second resist layer (masking layer 106) on the first resist layer; and 
forming a third resist layer (masking layer 108) on the second resist layer, 
wherein the first resist layer (104) comprises a first opening (not labeled) extending through a thickness of the first resist layer (104), the second resist layer (106) comprises a second opening (not labeled) aligned over the first opening (not labeled) and extending through a thickness of the second resist layer (106), and the third resist layer (108) comprises a third opening (not labeled) aligned over the second opening (not labeled) and extending through a thickness of the third resist layer (108).

5.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamarre U.S. Patent Application Publication 2005/0277064 A1 (the ‘064 reference, of record and cited in the corresponding PCT application).
The reference discloses in Fig. 12 and related text a method as claimed.
Referring to claim 1, the ‘064 reference discloses a method comprising: 
providing a dielectric substrate (glass substrate 101, paragraph(s) [0056]); 
forming a first resist layer (205, para [62]) on the dielectric substrate; 
forming a second resist layer (608, para [72]) on the first resist layer; and 
forming a third resist layer (930, para [83]) on the second resist layer, 
wherein the first resist layer (205) comprises a first opening (705, para [78], see Fig. 9) extending through a thickness of the first resist layer (205), the second resist layer (608) comprises a second opening (700, para [78]) aligned (a portion of and) over the first opening (705) and extending through a thickness of the second resist layer (14), and the third resist layer (930) comprises a third opening (not labeled) (a portion of which) aligned over the second opening (700) and extending through a thickness of the third resist layer (930).
Referring to claim 2, Fig. 12 depicts that the thickness of each of the first opening (705), the second opening (700) and the third opening (not labeled) extend along a first direction (vertical direction) normal to a surface of the dielectric substrate (101), each of the first opening, the second opening, and the third opening has a corresponding width that extends along a second direction (horizontal direction) that is orthogonal to the first direction, and the width of the second opening (700) is less than the width of the first opening (705) and less than the width of the third opening (not labeled).

Allowable Subject Matter
6.	Claims 3-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a method with all exclusive limitations as recited in claims 3 and 4, which may be characterized in that (claim 3) the first opening in the first resist layer and the third opening in the third resist layer are defined by exposing the first resist layer, the second resist layer, and the third resist layer in a first pattern, and the second opening in the second resist layer is defined by exposing the first resist layer, the second resist layer, and the third resist layer in a second pattern, and wherein the first resist layer, the second resist layer, and the third resist layer are subsequently developed, or (claim 4) in depositing a first layer of material through the first opening, the second opening, and the third opening at a first deposition angle with respect to the substrate, and in depositing a second layer of material through the first opening, the second opening, and the third opening at a second deposition angle with respect to the substrate. 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


05-23-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818